DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2019 and 05/27/2021 was filed on and after the mailing date of the application on 03/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 3 recites, “between the the portions,” claim should be changed to recite –between the portions--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 18, “an electronic vapor provision system,” absent any other additional limitations, is not further limiting, “an electronic vapor provision device,” of claim 1. Regarding claim 20, “a component thereof,” does not further limit claim 19 because the component comprises the exact structure of the liquid storage tank of claim 19. Therefore both claims fail to further limit claims 1 and 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. [U.S. 2014/0334803].
see Par [0018] last sentence, suggest that 4 and 21 is the tobacco oil tank) for accommodating source liquid (tobacco oil) to be vaporized in the electronic vapor provision device (fig. 1; 100); and one or more baffles (fig. 2; 23), the or each baffle (23) protruding from an inner surface (fig. 2; inner surface of 4) of the one (4) or more boundary walls into the interior volume (24) to impede a flow (fig. 2; 231 would slow the flow of tobacco oil that resides in 24 based on the small circumference) of the source liquid (tobacco oil) between portions of the interior volume (24) between which the one or more baffles (23) are located.

Regarding claim 2, Li discloses wherein the or each baffle (23) is shaped such that a largest profile (horizontal profile, see fig. 1) of the or each baffle (23) lies in a plane (horizontal plane) non-parallel to a direction (vertical direction) of the flow of the source liquid (tobacco oil) between selected portions (fig. 2; portions where the tobacco oil is held, above and below 23) of the interior volume (24).

Regarding claim 3, Li discloses which the selected portions (portions where the tobacco oil is held, above and below 23) of the interior volume (24) are spaced along a longest dimension (vertical dimension) of the liquid storage tank (Par [0018] last sentence).

Regarding claim 4, Li discloses wherein the or each baffle (23) is shaped such that the largest profile (horizontal portion) is orthogonal to the direction (vertical direction) of the flow of the source liquid (tobacco oil) between the selected portions (portions where the tobacco oil is held, above and below 23) of the interior volume (24).

bottom surface of 23 is flat) to the source liquid (tobacco oil) flowing between the portions (above and below 23) of the interior volume (24).

Regarding claim 6, Li discloses wherein any the or each baffle (23) is shaped to present a concave or recessed surface (mark-up below from fig. 2; A) to the source liquid (tobacco oil) flowing between the the portions (above and below 23) of the interior volume (24).

    PNG
    media_image1.png
    314
    487
    media_image1.png
    Greyscale
		Mark-up

Regarding claim 7, Li discloses wherein which the concave or recessed surface (A) faces towards a location (fig. 2; location where 34 is located) at which the source liquid (tobacco oil) is extracted from the liquid storage tank (Par [0018] last sentence) for vaporization.

Regarding claim 14, Li discloses comprising at least two differently shaped baffles (fig. 2; 22, 23).

Regarding claim 15, Li discloses wherein the one or more boundary walls comprise an outer boundary wall (4) and an inner boundary (21) wall that therebetween define an annular interior volume (24).

tobacco oil) from the liquid storage tank (Par [0018] last sentence).

Regarding claim 17, Li discloses wherein the atomizer assembly (3) comprises a heating element (fig. 1; 35) and a wick component (fig. 1; 34) to deliver the source liquid (tobacco oil) from the liquid storage tank (Par [0018] last sentence) to the heating element (35) for vaporization, wherein the electrical heating element (35) and the wick component (34) are one of separate entities or the same entity.

Claim(s) 1, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. [U.S. 2015/0282529].
Regarding claim 1, Li discloses a liquid storage tank of an electronic vapor provision device, comprising: one or more boundary walls (fig. 2; interior surfaces of 11a) defining an interior volume (fig. 2; 15a) of the liquid storage tank (fig. 2; 11a) for accommodating source liquid (fig. 2; 16a seals tobacco liquid, see Par [0030]) to be vaporized in the electronic vapor provision device (fig. 5; 100a); and one or more baffles (fig. 2; 17a, 111a, on the left and right side), the or each baffle (17a, 111a) protruding from an inner surface (fig. 2; inner surface of 11a) of the one or more boundary walls (interior surfaces of 11a) into the interior volume (15a) to impede a flow (fig. 2; tobacco liquid that would flow out of 16a) of the source liquid (tobacco liquid) between portions (fig. 2; 112a connects upper and lower spaces of 15a where tobacco liquid will flow) of the interior volume (15a) between which the one or more baffles (17a, 111a) are located.

tobacco liquid) flowing between the portions (upper and lower spaces that 112a connects) of the interior volume (15a) a first surface (see mark-up below from fig. 2; A) and a second surface (mark-up; B) opposite to the first surface (A) which is differently shaped from the first surface (A).

    PNG
    media_image2.png
    348
    370
    media_image2.png
    Greyscale
		Mark-up

Regarding claim 9, Li discloses wherein one of the first surface (A) or the second surface is sloped to protrude further from the inner surface (vertical inner surface of 11a) closer to the other of the first surface or the second surface (B).

Regarding claim 10, Li discloses wherein the sloped surface (sloped surface of A) faces away from a location (fig. 2; area below 112a) at which the source liquid (tobacco liquid) is extracted from the liquid storage tank (16a inside of 11a) for vaporization.

Regarding claim 12, Li discloses two or more baffles (17a and 111a make one baffle on the left and right side of 16a) are located at a same distance (same position) along a dimension (vertical dimension) of the liquid storage tank (11a)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [U.S. 2014/0334803].
Regarding claim 11, Li discloses one or more baffles (23) occupy a cross-sectional area (cross section of 23) which is in a range of a portion of a cross-sectional area (cross section of 24 where 23 is) of the interior volume (24) of the liquid storage tank (Par [0018] last sentence) at a location of the one or more baffles (23).
Li does not disclose a range of 25% to 75%.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a range of 25% to 75% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of providing improved delivery of aerosol to a user for a favorable smoking experience.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [U.S. 2015/0282529].
Regarding claim 19, Li discloses a liquid storage tank for an electronic vapor provision system comprising: one or more walls (fig. 2; vertical walls of 11a) defining a storage volume (15a) for holding source liquid (tobacco liquid of 16a); and one or more protruding elements (17a, 111a) each extending from an inner surface (interior surfaces of vertical walls of 11a) of a wall (vertical wall of 11a) into the storage volume (15a) such that a bore (fig. 2; inner circumference of 15a) of the liquid storage tank (11a) at a level of the one or more protruding elements (17a, 111a) is reduced by at by a percentage by a presence of the one or more protruding elements (17a, 111a) so as to inhibit a flow of the source liquid (tobacco liquid) along the bore (inner circumference of 15a).
Li does not explicitly disclose the bore being reduced by at least 50%.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the bore being reduced by at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of improving the user’s smoking experience by allowing the tobacco liquid to be vaporized at a constant pace in order to prevent a short life cycle of a cartridge or refill.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831